Appellate Case: 21-7057     Document: 010110752824        Date Filed: 10/13/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 13, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-7057
                                                   (D.C. Nos. 6:17-CV-00292-RAW &
  WARREN DOUGLAS VANN,                                  6:02-CR-00085-RAW-1)
                                                              (E.D. Okla.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Warren Vann seeks a certificate of appealability (COA) to appeal the district

 court’s denial of his motion under 28 U.S.C. § 2255 as untimely. 1 We deny his

 request for a COA and dismiss his appeal.

       After conducting an evidentiary hearing on the timeliness issue, the magistrate

 judge issued a Findings and Recommendation that recites testimony by Mr. Vann and

 his mother without in any way questioning the veracity of the testimony. The district




       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
 value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Because the district court denied Mr. Vann a COA, we construe his notice of
 appeal as a renewed COA request. {R., Vol. 1 at 334 (district court denial of COA).}
 Fed. R. App. P. 22(b)(2); 10th Cir. R. 22.1(A).
Appellate Case: 21-7057    Document: 010110752824       Date Filed: 10/13/2022      Page: 2



 court adopted the findings. We therefore accept as true the testimony described by

 the magistrate judge and summarize that testimony and the record evidence.

       In May 2003 a jury in the United States District Court for the Eastern District

 of Oklahoma found Mr. Vann guilty on one count of first-degree murder in Indian

 country, one count of use of a firearm in commission of a violent crime, one count of

 possession of a firearm after a felony conviction, and one count of possession of

 ammunition after a felony conviction. The court sentenced Mr. Vann to two

 consecutive terms of life in prison for the murder and use-of-firearm convictions, and

 two 10-year terms for the remaining convictions, the latter two terms to be served

 concurrently with the first life sentence. On February 16, 2005, we dismissed Mr.

 Vann’s appeal following counsel’s submission of a brief under Anders v. California,

 386 U.S. 738 (1967). See United States v. Vann, 123 F. App’x 898 (10th Cir. 2005).

 Mr. Vann’s conviction became final on May 17, 2005. See Kemp v. United States,

 142 S. Ct. 1856, 1860 (2022) (motions under § 2255 “must be filed within one year

 of the date on which the judgment of conviction becomes final. For someone who . . .

 does not petition this Court for certiorari, a judgment becomes final when the time to

 seek certiorari expires—ordinarily, 90 days after judgment.” (citation and internal

 quotation marks omitted)).

       A few months later, Mr. Vann’s mother hired attorney Todd Hembree to file a

 § 2255 motion on her son’s behalf. Mr. Hembree assured both Mr. Vann and his

 mother that he had plenty of time to file a § 2255 motion because there was no time

 limit on his challenge to the jurisdiction of the sentencing court. Although Mr.

                                            2
Appellate Case: 21-7057    Document: 010110752824          Date Filed: 10/13/2022   Page: 3



 Hembree routinely promised that he was working on the motion, nearly seven years

 passed without result. On January 23, 2012, Mr. Hembree withdrew as Mr. Vann’s

 attorney without ever having filed a motion for relief.

        On August 8, 2012, Mr. Vann, acting on advice from a fellow inmate, filed a

 pro se application for relief under 28 U.S.C. § 2241 in the United States District

 Court for the Middle District of Florida, arguing that the sentencing court lacked

 jurisdiction because he did not commit his offenses in Indian country. On July 17,

 2015, the Florida district court dismissed Mr. Vann’s application because he had

 neither moved for relief under § 2255 nor demonstrated why a § 2255 motion was an

 inadequate vehicle for his claims.

       Following this dismissal, Mr. Vann began requesting Oklahoma court and

 property records, planning once again to challenge the jurisdiction of the sentencing

 court but in a pro se § 2255 motion. Fellow inmates assisted Mr. Vann in this task by

 drafting and typing multiple requests to recordholders and legal aid practitioners. The

 first request was a letter to Legal Aid Services dated July 29, 2016, a year after the

 dismissal of the § 2241 action.

       On July 28, 2017, Mr. Vann moved for relief under § 2255 and once again

 raised his jurisdictional argument. The district court denied Mr. Vann’s motion as

 untimely and later denied a COA. After he sought relief from this court, we granted a

 COA, vacated the district court’s judgment, and remanded for further proceedings to

 determine whether Mr. Vann was entitled to equitable tolling. The district court

 referred the matter to a magistrate judge and, following an evidentiary hearing and

                                             3
Appellate Case: 21-7057    Document: 010110752824         Date Filed: 10/13/2022    Page: 4



 submission of briefs, the magistrate judge recommended denial of equitable tolling

 and of Mr. Vann’s § 2255 motion. Mr. Vann objected, disputing the magistrate

 judge’s findings that neither Mr. Hembree’s misconduct nor Mr. Vann’s concurrent

 and subsequent diligence in pursuing review of his conviction satisfied the equitable-

 tolling standard. The district court adopted the magistrate judge’s findings and

 recommendation, dismissed Mr. Vann’s § 2255 motion as untimely, and denied Mr.

 Vann a COA.

       A federal prisoner may appeal from a final order dismissing his § 2255 motion

 only when a COA has been issued. See 28 U.S.C. § 2253(c)(1)(B). We grant a COA

 only “if the applicant has made a substantial showing of the denial of a constitutional

 right.” Id. § 2253(c)(2). When the district court denies a § 2255 motion on procedural

 grounds without considering the movant’s constitutional arguments, “a COA should

 issue when the prisoner shows, at least, that jurists of reason would find it debatable

 whether the petition states a valid claim of the denial of a constitutional right and that

 jurists of reason would find it debatable whether the district court was correct in its

 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).

       Mr. Vann argues in this court that he is entitled to equitable tolling. He

 contends that (1) Mr. Hembree’s failure to provide competent legal advice was

 sufficiently egregious and (2) his own efforts to challenge his conviction as both a

 represented and a pro se movant were sufficiently diligent to justify tolling for the

 full period in question. We are not persuaded.



                                             4
Appellate Case: 21-7057    Document: 010110752824        Date Filed: 10/13/2022     Page: 5



       To be entitled to equitable tolling, a movant must show that (1) “some

 extraordinary circumstance . . . prevented timely filing” and (2) the movant “has been

 pursuing his rights diligently.” Holland v. Florida, 560 U.S. 631, 649 (2010)

 (internal quotation marks omitted). But even upon a finding of such an extraordinary

 circumstance, we will toll the limitations period only until that impediment to timely

 filing is removed. See Rudin v. Myles, 781 F.3d 1043, 1056 (9th Cir. 2015) (“We

 therefore conclude that extraordinary circumstances prevented Rudin from filing her

 application for federal habeas relief between November 10, 2004[, when counsel was

 appointed to represent her in collateral-review proceedings,] and August 22, 2007[,

 when Rudin was first on notice that her attorney had abandoned her and not filed a

 postconviction petition in state court].”); Harper v. Ercole, 648 F.3d 132, 142 (2d

 Cir. 2011) (tolling limitations period from beginning to end of extraordinary

 circumstance—hospitalization); Downs v. McNeil, 520 F.3d 1311, 1325 (11th Cir.

 2008) (the equitable tolling period “would be from the time [the prisoner’s] counsel

 told him his state habeas petition had been filed to the time it became clear to [the

 prisoner] that counsel’s representation was a lie”); cf. Maples v. Thomas, 565 U.S.

 266, 283 (2012) (client cannot “be faulted for failing to act on his own behalf when

 he lacks reason to believe his attorneys of record, in fact, are not representing him”);

 Smalls v. Collins, 10 F.4th 117, 146 (2d Cir. 2021) (after negligent attorney notified

 prisoner that she was not representing him, “a reasonably diligent person could have

 retained an attorney and filed suit” because extraordinary circumstance caused by

 attorney error ceased to apply during remaining five months of limitations period).

                                            5
Appellate Case: 21-7057     Document: 010110752824         Date Filed: 10/13/2022     Page: 6



        Reasonable jurists could decide that Mr. Hembree engaged in significant

 misconduct. And we can assume that Mr. Vann was entitled to equitable tolling

 during the time Mr. Hembree represented him. But tolling after Mr. Hembree’s

 resignation on January 23, 2012, is questionable.

        Mr. Vann argues that “[i]t is unreasonable . . . to put an onus on [him] to reject

 his attorney’s advice,” even after he knows that his attorney has abandoned him.

 Aplt. Br. at 16. But that argument has little purchase in light of the facts of this case.

 Both Mr. Vann and his mother testified that they were advised by three other

 attorneys, including trial counsel immediately following the verdict, that a one-year

 statute of limitations applied to the § 2255 motion. And it is clear that Mr. Vann no

 longer relied on Mr. Hembree’s advice after his resignation. In 2011 Mr. Vann had

 filed a bar complaint against Mr. Hembree and in 2012, having been told by fellow

 inmates that the limitations period had run on any § 2255 motion he might file, Mr.

 Vann followed their advice and pursued a § 2241 application rather than the § 2255

 motion Mr. Hembree had planned to file. Also, as a general rule, tolling ends once a

 prisoner proceeds pro se. Cf. United States v. Denny, 694 F.3d 1185, 1191 (10th Cir.

 2012) (once prisoner began acting pro se, his “ignorance of the law” ceased to

 “relieve him from the personal responsibility of complying with the law” (original

 brackets and internal quotation marks omitted)); Ross v. Varano, 712 F.3d 784, 799–

 800 (3d Cir. 2013) (“The fact that a petitioner is proceeding pro se does not insulate

 him from the ‘reasonable diligence’ inquiry and his lack of legal knowledge or legal

 training does not alone justify equitable tolling.”); Doe v. Menefee, 391 F.3d 147, 177

                                              6
Appellate Case: 21-7057     Document: 010110752824         Date Filed: 10/13/2022     Page: 7



 (2d Cir. 2004) (“Given that we expect pro se petitioners to know when the limitations

 period expires . . . , such inadvertence on Doe’s part cannot constitute reasonable

 diligence.”). We further note that Mr. Vann’s reliance on jailhouse lawyers after Mr.

 Hembree’s resignation is inadequate to justify equitable tolling. See Marsh v. Soares,

 223 F.3d 1217, 1220 (10th Cir. 2000) (“The fact that an inmate law clerk was

 assisting in drafting the . . . petition does not relieve [the defendant] from the

 personal responsibility of complying with the law.”).

        In addition, Mr. Vann failed to show reasonable diligence following Mr.

 Hembree’s resignation. Even if we ignore the three years from August 8, 2012 (when

 he filed his § 2241 application) until July 17, 2015 (when that application was

 denied), he did not file his § 2255 motion until July 2017, two years after the § 2241

 dismissal (which informed him that the proper avenue of relief would be under §

 2255). Perhaps he assumed that he needed property records to support his

 jurisdictional claim before he could file his § 2255 motion. But he has pointed to

 nothing that prevented him from beginning to seek such records in 2012, five years

 before he filed his § 2255 motion.

        In support of his claim of diligence, Mr. Vann relies upon the Supreme Court’s

 decision in Holland v. Florida and on three circuit opinions cited by Holland. But

 none of those cases involved the lack of diligence apparent here. In three of them the

 habeas petition was less than a year late. See Holland, 560 U.S. at 639, 653–54

 (habeas petition was about five weeks late; remanding for consideration of equitable

 tolling where defendant filed a pro se § 2255 motion one day after learning that state

                                              7
Appellate Case: 21-7057    Document: 010110752824         Date Filed: 10/13/2022   Page: 8



 high court had denied postconviction relief); United States v. Martin, 408 F.3d 1089,

 1091, 1096 (8th Cir. 2005) (habeas petition was less than five months late; defendant

 filed his first pro se § 2255 motion two months after learning that attorney had falsely

 stated that he had filed a § 2255 motion, and one month after lodging a bar complaint

 against his attorney); Spitsyn v. Moore, 345 F.3d 796, 798–99, 802 (9th Cir. 2003), as

 amended (Nov. 3, 2003) (habeas petition was less than nine months late; remanding

 on issue of equitable tolling where defendant filed pro se habeas petition five and a

 half months after his attorney returned the case file and abandoned his client). In

 Baldayaque v. United States, the third case cited by Holland, the § 2255 motion was

 close to three years late, but the district court found that the defendant “did

 everything that could have been expected of him and went to extraordinary ends to

 have a § 2255 motion filed on his behalf.” 338 F.3d 145, 151 (2d Cir. 2003) (ellipses

 and internal quotation marks omitted). Yet even then the appellate court remanded

 for a determination of diligence. See id. at 153.

       Reasonable jurists could not debate the district court’s dismissal of Mr. Vann’s

 § 2255 motion as untimely. We therefore DENY his request for a COA and dismiss

 this appeal.


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                             8